Filed 5/2/22 P. v. Chambers CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C094244

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. 18CF01308,
                                                                                   18CF01854, 21CF00177)
           v.

 WILLIAM DAN CHAMBERS,

                    Defendant and Appellant.




         Defendant William Dan Chambers pleaded no contest to felony escape after the
trial court denied his motion to reduce the charge to a misdemeanor. He appeals the
denial but did not obtain a certificate of probable cause. We dismiss the appeal.

                             FACTS AND HISTORY OF THE PROCEEDINGS
         In view of the limited issue raised on appeal, we provide a brief summary of
relevant background.



                                                             1
       While on probation for burglary and resisting an executive officer, defendant
absconded from the sober living facility he was assigned to under a home detention
program put in place pursuant to Penal Code section 1203.016. (Statutory section
citations that follow are to the Penal Code.) He was found with a stolen aerosol can he
used to “get high and relieve the pain.”
       Charged with felony escape (§ 4532, subd. (b)(1)), defendant moved to reduce the
charge to a misdemeanor pursuant to section 17, subdivision (b). Defendant argued for
leniency because his relapse was precipitated by a collapse in social services due to the
COVID-19 pandemic. Additionally, he had not cut off his global positioning system
anklet or attempted to flee when found. The prosecution countered that defendant had “a
criminal history dating back to 1981 with felonies as recent as 2018,” and that he was
found on the run, nine days after leaving the facility. The court denied defendant’s
motion without explanation.
       Defendant then pleaded no contest to felony escape. His plea agreement is
memorialized on a standard form entitled, “PLEA OF GUILTY OR NO CONTEST
(FELONY).” On the form, defendant initialed several statements, including that he (1)
understood “a plea of no contest is the same as a plea of guilty in the criminal case and
for all purposes has the same consequence as a plea of guilty,” (2) would “waive any
direct appeal [he] may have, absent any appeal to sentencing error,” (3) could serve a
maximum of three years in state prison and owe a fine of $27,000, and (4) understood his
felony plea included certain consequences attendant to felony convictions, including
parole upon release from prison and lifelong firearms restrictions. Defendant stipulated
to the three-year upper term for the escape charge, as well as consecutive one-third the
middle terms for the burglary and resisting charges, resulting in an aggregate sentence of
four years and four months, which the court imposed.
       Defendant filed a timely notice of appeal. He did not obtain a certificate of
probable cause.

                                             2
                                        DISCUSSION
       Defendant contends the court abused its discretion in denying his motion to reduce
his escape charge to a misdemeanor, thereby depriving him of due process of law. We
agree with the People’s contention the appeal must be dismissed for lack of a certificate
of probable cause.
       Generally, “[a] felony is a crime that is punishable with death, by imprisonment in
the state prison,” while “[e]very other crime or public offense is a misdemeanor” to be
served in county jail for a term of less than a year. (§ 17, subd. (a).) A “wobbler” is an
offense that, in the court’s discretion, is punishable as a felony or misdemeanor. (§ 17,
subd. (b).) “ ‘When the court properly exercises its discretion to reduce a wobbler to a
misdemeanor, it has found that felony punishment, and its consequences, are not
appropriate for that particular defendant. [Citation.] Such a defendant is not blameless.
But by virtue of the court’s proper exercise of discretion, neither is such defendant a
member of the class of criminals’ convicted of an offense the Legislature intended to be
subject to felony punishment. [Citation.]” (People v. Tran (2015) 242 Cal.App.4th 877,
886 (Tran).) Escape under section 4532, subdivision (b)(1) is a wobbler.
       Without a certificate of probable cause, defendant’s appeal from the judgment of
conviction entered on his plea of no contest is limited to matters occurring after entry of
the plea that do not affect its validity, a rule strictly enforced. (See § 1237.5; Cal. Rules
of Court, rule 8.304(b); People v. Mendez (1999) 19 Cal.4th 1084, 1097-1099.) “A
certificate of probable cause functions to discourage frivolous appeals following a guilty
or no contest plea. It promotes judicial economy by screening out baseless post-plea
appeals before time and money are spent on record preparation, briefing and appellate
review. [Citation.]” (People v. Stamps (2020) 9 Cal.5th 685, 694.) “[A]n attack upon an
integral part of the plea agreement ‘is, in substance, a challenge to the validity of the
plea . . . .’ [Citation.]” (People v. Johnson (2009) 47 Cal.4th 668, 678-679.)



                                              3
       Here, defendant’s challenge is to a ruling that was made before entry of his plea.
Furthermore, the classification of his offense as a felony was integral to defendant’s plea.
When defendant entered his plea, he conclusively admitted he was guilty of a crime
expressly designated as a felony. He stipulated to the felony conviction and to a specific
sentence—three years in state prison—that attaches exclusively to a felony. Virtually
every term of the plea agreement derives from the felony character of the conviction. His
appeal is, in substance, a challenge to the validity of the plea.
       Defendant argues his appeal “does not challenge the validity of his no contest
plea” because he “will remain convicted of escape whether or not this Court concludes
the trial court should have granted the motion to reduce the conviction to a
misdemeanor.” He cites Tran, supra, 242 Cal.App.4th 877 for the proposition that “a
section 17, subdivision (b), motion does not transform the conviction.” There, the
defendant argued the trial court’s reliance on a probation report in denying his section 17,
subdivision (b) motion “improperly transformed his conviction from an assault likely to
cause great bodily injury to an assault with a firearm.” (Id. at p. 886, fn. omitted.)
       This court concluded that “considering the facts underlying the offense does not
transform the offense for which defendant was convicted” because the “facts underlying
the offense are the same, regardless of the crime to which defendant agreed in the plea
agreement.” (Id. at p. 887.) A postplea challenge where the certificate of probable cause
was not at issue, Tran—and the theory it rejected—is unhelpful to defendant’s
contention. His appeal from a pre-plea ruling declining to reduce one of the counts that
he later admitted as a felony and for which a sentence was imposed as part of the plea is
not cognizable without a certificate of probable cause.
       Defendant’s remaining arguments relating to fairness and judicial economy
address “policy considerations . . . within the province of the Legislature.” (See’s
Candies, Inc. v. Superior Court of California for County of Los Angeles (2021)
73 Cal.App.5th 66, 70.) Our high court advises that there is a “general ‘legislative

                                               4
command’ ” to apply section 1237.5 “in a strict manner” and to abandon the practice of
considering “the peculiar facts of the individual appeal” in the interests of “judicial
economy” or to avoid an inevitable collateral attack on the merits. (People v. Mendez,
supra, 19 Cal.4th at pp. 1097-1099.)
       Accordingly, because defendant appeals from a judgment based on his plea of no
contest and he failed to obtain a certificate of probable cause, we will dismiss the appeal.

                                       DISPOSITION
       The appeal is dismissed.




                                                  HULL, Acting P. J.



We concur:




MAURO, J.




DUARTE, J.




                                              5